Order, Supreme Court, New York County, entered on December 21, 1972, which provided for allowances from the estate of an incompetent, for various counsel, the Commissioner, *543the guardian ad litem, physicians for expert testimony and for court stenographers, unanimously modified, on the law and the facts and in the exercise of discretion, to the extent of reducing the allowance to the attorneys for petitioner to $25,000, reducing the allowance to the guardian ad litem to $12,500, reducing the allowance to the Commissioner to $5,000, reducing the fees to be paid to Dr. S. H. Frazier to $1,600 and to Dr. A. Zitrin to $1,000, and as so modified, the order is affirmed, without costs and without disbursements. Under all the circumstances disclosed by the record, the allowances and fees awarded were excessive and accordingly should be reduced to the extent indicated. Concur — McGivern, J. P., Nunez, Murphy and Tilzer, JJ.